Citation Nr: 1621835	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-12 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel







INTRODUCTION

The Veteran served on active duty from January 1962 to January 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for bilateral sensorineural hearing loss. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  The Board has reviewed these electronic systems to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of sensorineural bilateral hearing loss.
 
2.  The Veteran was exposed to loud noises (acoustic trauma) during service.
 
3.  Symptoms of bilateral hearing loss were not chronic in service and have not been continuous since service separation.
 
4.  Bilateral hearing loss did not manifest in service or to a compensable degree within one year of service separation.
 
5.  Bilateral hearing loss is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in June 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, and statements are associated with the claims file.  The Veteran was also afforded a VA audiological examination in connection with his service connection claim in August 2012 and an addendum opinion was obtained in May 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed in detail below, the Board finds the August 2012 examination and May 2013 addendum opinion, when taken together, are adequate.  This examination and opinion consider all the pertinent evidence of record, the Veteran's reported in-service and post-service noise exposure, and provides a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural bilateral hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran contends that his current bilateral hearing loss is due to noise exposure during service with the Air Force, to include jet aircraft engine noise and M-16 rifle fire.

A hearing loss disorder for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent. 38 C.F.R. § 3.385.  See also Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The Board first finds that the Veteran has currently diagnosed sensorineural bilateral hearing loss for VA purposes as shown in the August 2012 VA examination.  See 38 C.F.R. § 3.385. 

The Board also finds that the Veteran was exposed to loud noises in service.  The Veteran is both competent and credible to report that he was exposed to loud noise (jet engines and rifles) in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Veteran's DD Form 214 shows that his military occupation was airman basic, and he was awarded the Small Arms Expert Marksmanship Ribbon.  For these reasons, the Board finds the Veteran was exposed to loud noise during service.

Next, the Board finds that symptoms of bilateral hearing loss were not chronic in service.  Service treatment records do not show complaints, diagnosis, or treatment for hearing loss.  The Board notes that prior to November 1, 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standard Institute (ANSI).  To compare the threshold hearing levels to later examinations, the ASA units must be converted to the International Standard Organization (ISO) units.  In order to convert ASA calibration to ISO calibration one adds the following decibels at each frequency: 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 5 decibels at 4000Hertz.

The Veteran's service treatment records contain January 1962 MAICO audiometer testing, showing results ranging from 0 to no greater than 10.  There is also a notation that whispered voice testing was 15/15 for each ear.  The examiner noted impact cerumen of the left ear and recommended canal irrigation.  Using the PULHES classification system, the Veteran was assigned a hearing loss profile of "H1." "PULHES" is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina," the "U" for "upper extremities," the "L" for lower extremities, the "H" for "hearing and ears," the "E" for "eyes," and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories (the highest rating) means that the examinee's condition in that category should not result in any limitations in military assignments. Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the examinee may be given. Id.  At the service separation examination in December 1965, puretone thresholds (converted to the ISO units) at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 10, 10, 5, and 0 respectively.  In the left ear, puretone thresholds (converted to the ISO units) at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 15, 10, 10, 5, and 0 respectively.  These results reflect normal hearing at service entrance and at service separation.  See Hensley, 5 Vet. App. at 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  For these reasons, the Board finds that symptoms of hearing loss were not chronic in service.

The Board also finds that the weight of the probative evidence demonstrates that hearing loss did not manifest to a compensable degree within one year of service separation.  The evidence demonstrates no symptoms relating to hearing loss during the one year period after service, and no diagnosis or findings of hearing loss during the one year post-service presumptive period.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board next finds that the weight of the evidence demonstrates that symptoms associated with hearing loss have not been continuous since service separation to warrant presumptive service connection on the basis of continuous post-service symptoms under 38 C.F.R. § 3.303(b).  Post-service treatment records are absent for complaints, diagnosis, or treatment for hearing loss.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (stating the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of psychiatric symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).  Aside from statements made pursuant to his current claim for VA compensation, the Veteran has not reported to medical professionals that his hearing loss disability is due to service or that he experienced symptoms associated with hearing loss since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).  The Veteran filed his claim for service connection for bilateral hearing loss in 2012, over 40 years after service separation.  The Veteran has also not stated that his hearing loss symptoms have been continuous since service separation.  For these reasons, the Board finds that symptoms associated with hearing loss have not been continuous since service separation.

The Board further finds that the weight of the competent and probative evidence demonstrates that the currently diagnosed hearing loss is not etiologically related to service.  The examiner opined in the August 2012 VA examination that the Veteran's hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner stated that there was no calibrated enlistment hearing test completed, but the separation hearing test was such that even with ISO standards applied to a enlistment test presumed at -10 (across the board) and also applied to the separation hearing test, there was no room for significant threshold shifts to have occurred in the frequencies related with a noise-induced hearing loss.  The examiner stated that the Institute of Medicine did not recognize the notion of delayed onset hearing loss based on insufficient valid research.

In the May 2013 addendum, the VA examiner opined that the Veteran's hearing loss was less as likely as not (less than 50/50 probability) caused by or a result of military noise exposure.  The examiner stated that both the enlistment and separation audiometry indicated normal hearing in both ears and no shift in hearing for the worse at any frequency from 500 to 4000 Hertz.  The examiner stated that this evidenced that the Veteran suffered no permanent shift in hearing for the worse during the time of military service.  The examiner stated that the enlistment audiogram showed thresholds between -5 and -10 decibels for both ears across all frequencies, and this did not significantly change at separation which also showed thresholds between 0 and -5 decibels.  The examiner furthered that even with a conversion for a possible calibration difference, there was no shift in hearing; the National Institute for Occupational Safety and Health (NIOSH) recommended that a significant threshold shift was defined as a 15 decibel shift or more at any one frequency from 500 Hertz to 4000 Hertz.  The examiner stated that the hearing loss was not a delayed onset hearing loss from the military; current science indicated that understanding of the mechanisms and processes involved in the recovery from noise exposure suggested that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.

The August 2012 and May 2013 VA medical opinions, which the Board finds to be highly probative, weighs against a finding of a relationship between currently diagnosed hearing loss and service.  There is not competent or probative medical evidence linking the Veteran's current hearing loss to his active duty or any incidents therein.

The Board has also considered the Veteran's statements asserting a nexus between the currently-diagnosed sensorineural hearing loss and service.  While the Veteran is competent to report symptoms as they come to him through his senses, hearing loss, which has numerous possible etiologies, is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating a veteran is not competent to diagnose rheumatic fever).  Here, the Board finds that the Veteran does not have the education, training, or experience to provide a competent opinion as to the etiology of his hearing loss disorder. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral sensorineural hearing loss, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral sensorineural hearing loss is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


